Citation Nr: 1755773	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-23 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right knee condition, to include as secondary to a left knee condition.

3.  Entitlement to service connection for a right heel condition.

4.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from March 1985 to February 1993.  Additionally, the Veteran has verified periods of active duty service in the United States Marine Corps Reserve, to include from January 2003 to January 2005, March 2005 to September 2005, June 2007 to September 2007, November 2008 to December 2009, and from May 2010 to September 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned in June 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Board hearing, the Veteran testified he had additional periods of service while in the Marine Corps Reserves, to include active duty for operational support (ADOS) and active duty for special work (ADSW), that have not yet been verified by the AOJ.  Therefore, a remand of all the Veteran's claims is necessary for the AOJ to take all necessary steps to verify all periods of ACDUTRA, INACDUTRA, ADOS, and/or ADSW with the Marine Corps Reserves, as well as obtain any outstanding service treatment records for these periods.  


As for his right heel condition, the Veteran underwent a VA examination of his right heel in March 2013.  The examiner found that at the time of the examination, the Veteran did not have a diagnosable right heel or right foot condition; thus, he did not provide an opinion as to etiology.  However, the examiner failed to discuss whether the Veteran did meet the criteria for a right heel condition at any time during the appeal, as opposed to during the time of the examination alone.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran's treatment records showed he was diagnosed with a calcification of the right heel Achilles tendon in November 2010, tender bursitis of the right Achilles in December 2010, and posterior calcaneal enthesopathy in January 2011.  Additionally, the Veteran submitted a December 2011 statement from J.G.C., who indicated he served with the Veteran in the Marine Corps Reserves.  He stated that in the fall of 2010, the Veteran complained that his right heel had been sore for a couple of months during the summer and fall of 2010.  The examiner did not consider this statement.  Thus, the Board cannot find the March 2013 examiner's opinion to be adequate, and a remand is necessary in order to obtain an addendum opinion that addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As for the right knee, the March 2013 VA examiner provided a direct service connection opinion, finding that the Veteran's complaints of right knee pain in 1987 during active duty service time completely resolved without residual, and the Veteran did not complain of right knee pain again until July 2012.  However, the Veteran has indicated his right knee condition may be secondary to his left knee condition.  Thus, this claim is inextricably intertwined with the issue of entitlement to service connection for a left knee condition, which is being remanded for further development.  Therefore, a final decision on the issue of entitlement to service connection for a right knee condition cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App 180 (1991).  

As for the Veteran's sleep apnea, the last VA opinion was obtained in August 2011.  The examiner opined the Veteran's sleep apnea was not a result of or aggravation of events which occurred while in the military.  In support, the examiner stated the Veteran was first diagnosed with sleep apnea-type symptoms in 1995, which was not during active duty.  Further, he stated the Veteran was subsequently diagnosed with sleep apnea in 2011, and there is no medical evidence that events occurred while in the military that resulted in an aggravation or permanent worsening of his underlying condition.  However, since this opinion, the Veteran has submitted several lay statements that have not yet been considered.  An August 2012 statement by the Veteran's spouse indicated that since the Veteran's return from his deployment in Iraq in 2003, his snoring had become worse and he had stopped breathing during the night.  Additionally, an August 2012 statement from a friend indicated he had served with the Veteran since 1995, and had witnessed the Veteran snore on several occasions.  Lastly, an August 2012 statement by the Veteran indicated his sleep apnea may have been caused or aggravated by the hot and dusty environments during his deployments to Kuwait and Iraq in 2003 and 2004.  

Thus, the Board also cannot find the August 2011 opinion to be adequate; a remand is therefore necessary in order to obtain an addendum opinion that adequately addresses the August 2012 lay statements.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant VA treatment records from the Minneapolis VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his left knee, right knee, right heel, and/or his sleep apnea, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Take all necessary steps to verify all periods of ACDUTRA, INACDUTRA, ADOS, and ADSW for the Veteran with the Marine Corps Reserve, to include obtaining military personnel records from the appropriate sources.  Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates of the Veteran's ACDUTRA, INACDUTRA, ADOS, and/or ADSW service are required.  

4.  Upon verification of any additional periods of service, obtain outstanding service treatment records for the Veteran's periods of ACDUTRA, INACDUTRA, ADOS, and/or ADSW.

5.  Thereafter, submit the claims file to the March 2013 VA examiner-or, if that examiner is unavailable, to an equally qualified examiner-in order to obtain an addendum opinion regarding whether the Veteran's right heel condition is related to his military service.  

The examiner should opine whether any current right heel condition (even if now resolved), to include calcification of the right heel Achilles tendon, tender bursitis of the right Achilles in and posterior calcaneal enthesopathy, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's service.  

The examiner must specifically address the Veteran's statements that he injured his right heel in 2010 during active duty, and the December 2011 statement from J.G.C. that indicated the Veteran reported hurting his right heel in the summer of 2010.  

All opinions must be accompanied by an explanation.  

6.  If  the AOJ determines that the Veteran's left knee condition is related to his military service, submit the claims file to the March 2013 VA examiner-or, if that examiner is unavailable, to an equally qualified examiner-in order to obtain an addendum opinion regarding whether the Veteran's right knee condition is secondary to his left knee condition.  

The examiner should opine whether the Veteran's right knee condition is at least as likely as not (a) caused by; or (b) aggravated (worsened beyond the normal progression of that disease) by his left knee condition.  

If aggravation of the Veteran's right knee condition by his left knee condition is found, the examiner must attempt to establish a baseline level of severity of his right knee condition prior to aggravation by his left knee.  

All opinions must be accompanied by an explanation.  

7.  Submit the claims file to the August 2011 VA examiner-or, if that examiner is unavailable, to an equally qualified examiner-in order to obtain an addendum opinion regarding the Veteran's sleep apnea.  

The examiner should opine whether the Veteran's sleep apnea at least as likely as not (50 
percent or greater probability) began in, was aggravated by, or is otherwise related to the Veteran's military service, to include any exposure to hot and dusty environments during his deployments in Kuwait and Iraq.  The examiner must specifically address the August 2012 lay statements by the Veteran, his spouse, and his friend in the record.  

All opinions must be accompanied by an explanation.  

8.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




